United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 11, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-60491
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

CLYDE W TAYLOR, JR

                       Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 2:03-CR-116-3-M
                      --------------------

Before KING, Chief Judge, JONES and DENNIS, Circuit Judges.

PER CURIAM:*

     Clyde W. Taylor, Jr., appeals from his sentence following a

guilty plea conviction for conspiracy to manufacture and attempt

to manufacture methamphetamine, in violation of 21 U.S.C.

§§ 841(a) and 846.   Taylor argues that the district court

erroneously held him accountable under relevant conduct for drug

quantities found on the person and in the vehicle of co-defendant

Tammie Renee Parker.    He also argues that the district court

failed to use the weight of the pure methamphetamine when



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60491
                                -2-

determining his offense level and erroneously denied him a

mitigating role adjustment.

     Taylor was observed exiting a Bally's Casino with Parker and

co-defendant Richard Lane Hensley, Parker's husband, after a

confidential source reported that Hensley and Taylor were staying

in a motel room that contained a methamphetamine lab and that

Hensley was about to "cook a batch" of methamphetamine.   Taylor

left in a separate vehicle from Parker and Hensley.   Hensley and

Parker were then stopped while on their way to meet Taylor at the

motel room, which served as the base of operation for producing

methamphetamine.   Hensley had just purchased precursor materials.

Taylor assisted in the production of the methamphetamine by also

purchasing precursor chemicals and by providing transportation

for Hensley.

     We conclude that the district court did not clearly err by

attributing the drug quantities seized from both Hensley and

Parker to Taylor under relevant conduct.    See U.S.S.G. § 1B1.3;

see also United States v. Rogers, 1 F.3d 341, 344-45 (5th Cir.

1993).   A review of the record and the presentence report ("PSR")

further shows that there is no error in Taylor's sentence based

on the calculation of drug weight because the PSR attributed a

lesser amount of drugs to Taylor than it might have based on the

pure weight of the methamphetamine.    Finally, the district court

did not clearly err by denying Taylor a mitigating role

adjustment because Taylor's conduct was not peripheral to the

advancement of the illicit activity.    See United States v.
                          No. 04-60491
                               -3-

Tremelling, 43 F.3d 148, 153 (5th Cir. 1995); United States v.

Harris, 932 F.2d 1529, 1539 (5th Cir. 1991).

     The district court's judgment is AFFIRMED.